ICONIC BRANDS, INC. c/o David Lubin & Associates, PLLC 10 Union Avenue, Suite 5 Lynbrook, New York 11563 Telephone (516) 887-8200 Facsimile: 516-887-8250 November 13, 2012 Via EDGAR Securities and Exchange Commission treet, N.W. Washington, D.C. 20549-0406 Attention: Ms. Heather Clark Re: Iconic Brands, Inc. Form 8-K filed November 7, 2012 File No. 000-53162 Dear Ms. Clark: In connection with the Form 8-K/A being filed as of the date hereof in response to the letter received from the Securities and Exchange Commission relating to the above referenced filing, the undersigned, being the sole officer and director of Iconic Brands, Inc. (the "Company"), hereby acknowledges the following: 1.The Company is responsible for the adequacy and accuracy of the disclosure in the filing. 2.The comments of the Securities and Exchange Commission (the “Commission”) or the staff, or changes to disclosure in response to comments of the Commission or the staff, do not foreclose the Commission from taking any action with respect to the filing. 3.The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, ICONIC BRANDS, INC. By: /s/ Richard DeCicco Name: Richard DeCicco Title:President and director (principal executive, financial and accounting officer)
